DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 11/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species B through H is withdrawn. Claims 4 and 8, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
4.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
6.	Authorization for this examiner’s amendment was given in an interview with Donald J. Daley on 04/28/2021.

7.	Claims:
Please replace independent claim 1 as follows:
1.
--
(Currently Amended) A sheet conveying device comprising: 
 	a sheet container configured to store a plurality of sheets; 
 	an air blower configured to blow air to the plurality of sheets to separate a single sheet from subsequent sheets of the plurality of sheets; and 
 	a guide mechanism configured to contact a surface of the single sheet to resist rising and to guide the single sheet, separated from the subsequent sheets of the plurality of sheets, in a sheet conveyance direction, 
 	the guide mechanism including 
 	 	a plurality of receiving portions disposed along a direction of the single sheet, and 
 	 	a plurality of guides, each of the plurality of guides being suspended in the plurality of receiving portions, and being configured to contact the surface of the single sheet,
 	wherein the plurality of guides are hooks, each respectively configured to be attachably detachable in respective ones of the plurality of receiving portions.
--

Please cancel claims 13-16 and 18.

Allowable Subject Matter
8.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a sheet conveying device comprising: 
 	a sheet container configured to store a plurality of sheets; 
 	an air blower configured to blow air to the plurality of sheets to separate a single sheet from subsequent sheets of the plurality of sheets; and 
 	a guide mechanism configured to contact a surface of the single sheet to resist rising and to guide the single sheet, separated from the subsequent sheets of the plurality of sheets, in a sheet conveyance direction, 
 	the guide mechanism including 
 	 	a plurality of receiving portions disposed along a direction of the single sheet, and 
 	 	a plurality of guides, each of the plurality of guides being suspended in the plurality of receiving portions, and being configured to contact the surface of the single sheet,
 	wherein the plurality of guides are hooks, each respectively configured to be attachably detachable in respective ones of the plurality of receiving portions.

9.	U.S. Patent number 5,876,030 to Dobbertin et al. disclosed a similar invention in Figs. 4 and 7. Unlike in the instant application, Dobbertin et al. are silent about “a plurality of guides, each of the plurality of guides being suspended in the plurality of receiving portions, and being configured to contact the surface of the single sheet, wherein the plurality of guides are hooks, each respectively configured to be attachably detachable in respective ones of the plurality of receiving portions”.



11.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853